DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 4/3/2020, 10/8/2020, 5/20/2021 and 8/12/2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the antecedent basis of “the laser” is not clear.
It is assumed that it is “the second laser”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Itoh (2012/0293358) in view of Puglia et al (2019/00865170 and Pezet (FR 2691809 A1).
With respect to claim 1, Itoh discloses: A method [ taught by the method of operation of the system of figure 3 ] comprising: providing an interference signal from a frequency-modulated continuous-wave (FMCW) laser radar system [ figure 3 shows an interference signal created by using a mixer (4) to combine an RF reference signal with a returned RF signal ], the interference signal based in part on a laser beam reflected from an object [ signals from transmitting antennas (10) are reflected by targets ]; digitizing the interference signal using a digitizer having a Nyquist frequency lower than an actual beat frequency of the interference signal to produce a digitized signal, the digitized signal consistent with multiple candidate beat frequencies [ taught by the operation of bandwidth filters (6) and A/D converters (8) in light of paragraph [0045] ]; processing the digitized signal to select one of the multiple candidate beat frequencies corresponding to the actual beat frequency [ taught by operation of the peak extracting unit (18) ]; and determining a distance to at least a portion of the object based on the beat frequency [ taught by the operation of the distance/relative angle calculating unit (20) ].
The difference between claim 1 and Itoh is using the disclosed signal processing method on a beat frequency generated by an FMCW laser radar.
This difference would have been obvious to a skilled artisan because those skilled in range detection systems have long recognized that laser radar (LIDAR) can use signal processing methods similar to RF systems (Radar).
For example, paragraph [0002] of Puglia et al teaches that LIDAR is commonly considered an optical analog to Radar.
In another example, the end of the translated specification of Pezet states “…The example of the automatic adjustment process which has just been described was for the automatic calibration of the slope of an is radar FMCW but it is quite obvious that it is applicable to all FMCW systems whether RADAR, SONAR, LIDAR…”
Claim 6 would have been obvious because paragraph [0080] of Puglia et al teaches that modulating a laser carrier generates sidebands.
Claim 7 is taught by paragraph [0052] and figure 13 of Itoh.
Claims 3 and 4  and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (2012/0293358) in view of Puglia et al (2019/00865170 and Pezet (FR 2691809 A1), as applied to claim 1 above, and further in view of Sebastian et al (2006/0203224).
Claim 3 recites: The method of claim 1, further comprising providing at least another interference signal, the at least another interference signal based in part on another laser beam reflected from the object, and wherein the laser beam and the another laser beam are each chirped beams.

This difference would have been met by applying the signal processing method of Itoh to a dual chirped LIDAR such a disclosed by Sebastian et al wherein a first laser source (218) and second laser source (220) have chirped outputs [ paragraph [0039] ].
The reason to combine this teaching to Itoh being that Pezet and Puglia et al establish that RF signal processing is applicable to LIDAR.
Claim 4 is shown by figure 2 of Sebastian et al.
With respect to claim 8, Sebastian et al discloses: providing a second interference signal having second beat frequency corresponding to the distance [ figure 2 of Sebastian et al teaches that a dual chirp FMCW LIDAR has a second structure (276) to provide a beat signal via detector (412) in figure 4 ]; digitizing the second interference signal using the digitizer to produce a second digitized signal [ taught by A/D converter (420) ]; and selecting one of the multiple beat frequencies further based on the second digitized signal [ taught by processing the A/D output via the method disclosed by Itoh ].

Claim 10 is taught by Sebastian et al that laser (220) outputs a chirped signal.
The reason to combine the signal processing of Itoh with the system of Sebastian et al is established by Puglia et al and Pezet establishing that techniques applicable to Radar can be applied to LIDAR.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh (2012/0293358), Puglia et al (2019/00865170, Pezet (FR 2691809 A1), and Sebastian et al (2006/0203224), as applied to claim 3 above, and further in view of Dakin et al (2013/0162976).
Figure 2 of Dakin et al establishes that it was known in the art of LIDAR to split a single source into a plurality of individual beams.
It would have been obvious to have applied this teaching to the combination of Itoh (2012/0293358), Puglia et al (2019/00865170, Pezet (FR 2691809 A1), and Sebastian et al (2006/0203224), as applied to claim 3 above, when seeking to reduce the number of transmitters.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (2006/0203224) in view of Itoh (2012/0293358).
With respect to claim 11, Sebastian et al disclose: A system [ taught by figure 2 ] comprising: at least one chirped laser beam configured to be directed toward, at least partially reflected by, an object to provide a reflected laser beam [ taught by one of the laser sources (218 and 220) ]; a detector configured to combine the at least one chirped laser beam with the reflected laser beam to provide an interference signal [ taught by the combination of local oscillator couplers (230 and 232) and detection module (266) ]; a first analog to digital converter configured to provide a first digital signal based on the interference signal [ taught by one of the  A/D converters (414 and 420) in figure 4 ], the first analog to digital converter having a first Nyquist frequency below a beat frequency of the interference signal; a second analog to digital converter configured to provide a second digital signal based on the [ taught by one of the A/D converters (414 and 420) in figure 4 ], the second analog to digital converter having a second Nyquist frequency; and at least one processor configured to determine a range to the object based on the first digital signal and the second digital] signal [ taught by processing module (270) ].
Sebastian et al does not explicitly teach that the first analog to digital converter have a first Nyquist frequency below a beat frequency of the interference signal and the second analog to digital converters have a second Nyquist frequency.
Paragraph [0045] of Itoh teaches the operation of bandwidth filters (6) and A/D converters (8) in an FMCW system wherein digitizing has a Nyquist frequency below the beat frequency.
Although Itoh discloses their signal processing in an RF system, it would have been obvious for an artisan in range measuring systems to have applied it to an FMCW LIDAR such as that disclosed by Sebastian et al.
Evidence for the interchangeability of RF and LIDAR is shown as follows:
 For example, paragraph [0002] of Puglia et al teaches that LIDAR is commonly considered an optical analog to Radar.
In another example, the end of the translated specification of Pezet states “…The example of the automatic adjustment process which has just been described was for the automatic calibration of the slope of an is radar FMCW but it is quite obvious that it is applicable to all FMCW systems whether RADAR, SONAR, LIDAR…”
Claim 12 would have been obvious in view of the combination of Sebastian et al and Itoh applied to claim 11 because the system of Sebastian et al (figure 4) provide two detection signals derived from two detectors.
Claim 13 would have been obvious because Sebastian et al teaches that the chirp rate and carrier frequency of the two source signal can differ, thus creating different beat frequencies.
s 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (2006/0203224) in view of Thorpe et al (2016/0123720).
With respect to claim 14, Sebastian et al disclose: A method comprising: chirping a first laser beam and a second laser beam in opposite directions to provide a first chirped beam and a second chirped beam [ taught by the operation of sources (218 and 220) wherein paragraph [0039] teaches dual chirp ]; providing a first local oscillator beam based on the first chirped beam and a second local oscillator beam based on the second chirped beam [ taught by the input signals from lines (242 and 248) to local oscillator couplers (230 and 232) ]; applying a frequency shift to the first chirped beam and the second chirped beam to provide a frequency shifted first chirped beam and a frequency shifted second chirped beam; directing the first chirped beam and the second chirped beam toward an object [ taught by scanning element (257) ]; receiving a first reflected beam corresponding to reflection of the first chirped beam from the object and a second reflected beam corresponding to a reflection of the second chirped beam from the object [ taught by signal lines (258 and 260) ]; generating a first interference signal between the first reflected beam and the first local oscillator beam and generating a second interference signal between the second reflected beam and the second local oscillator beam [ taught by the operation of local oscillator couplers (230 and 232) ]; and determining a distance to the object based on the first interference signal and the second interference signal [ taught by paragraph [0060] ].
Sebastian et al does not explicitly teach applying a frequency shift to the first chirped beam and the second chirped beam to provide a frequency shifted first chirped beam and a frequency shifted second chirped beam.
Paragraph [0014] of Thorpe et al suggests frequency shifting one or both of a LO and TX in a dual chirp system in order to separate contributions of sidebands.
As a result, it would have been obvious to have applied this suggestion to the system of Sebastian et al, when seeking sideband separation.

Claim 17 is taught by paragraph [0060] of Sebastian et al.
Claim 19 is rejected by the combination of Sebastian et al and Thorpe et al applied to claim 14.
Claim 20 would have been obvious because paragraph [0021] of Sebastian et al establishes that acousto-optic modulators were known for the function of frequency shifting.
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al and Thorpe et al, as applied to claims 14 and 19 above, and further in view of Asahi et al (5,115,468).
Claims 16 and 21 would have been obvious because Asahi et al teaches it was well known that a single sideband modulator could perform the function of frequency shifting.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al and Thorpe et al, as applied to claim 19 above, and further in view of Itoh (2012/0293358), Puglia et al (2019/00865170 and Pezet (FR 2691809 A1).
Paragraph [0045] of Itoh teaches that it was known at the time of the present application to have provided a bandwidth filter (6) and A/D converter (8) wherein the Nyquist frequency is below a beat frequency.
It would have been obvious to have applied the signal processing method of Itoh to the two beat frequency detectors (410 and 412) in combination of Sebastian et al and Thorpe et al, as applied to claim 19, when seeking to improve processing.
Although Itoh is directed to an RF system, Puglia et al and Pezet establish the commo nality of RF and LIDAR as follows:
For example, paragraph [0002] of Puglia et al teaches that LIDAR is commonly considered an optical analog to Radar.
“…The example of the automatic adjustment process which has just been described was for the automatic calibration of the slope of an is radar FMCW but it is quite obvious that it is applicable to all FMCW systems whether RADAR, SONAR, LIDAR…”
Allowable Subject Matter
Claims 2 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645